                     Case 5:18-cv-05655-JFL Document 37-1 Filed 05/15/19 Page 1 of 1


     {tto0~ ~fie{;                                             II II \Ill I lilt
                                                          7018 3090 DODD 4552 7441            ~
                                                                                             ~;g:~::,~E/1
                                                                                                                         US PO
                                                                                                                         EX~c~~
                                                                                                                         17601
                                                                                                                         MAY 11.
                                                                                                                         AMOU,~
,.   P, o (f;o y._   C((g_ 0   0             .                                                      1000                   $1
                                              ~ [7{yff/
                                                                                                                 19106   A2305K1



     ~[ea,~'
                                                                                                                         U.S POl
                                                                                                                         FCM LG

                                                                                              Er6
                                                                                             IJNJrEDSTA.T"ES
                                                                                             "0ST4i. SERViCE,_
                                                                                                                         LAN CAS
                                                                                                                         17601
                                                                                                                         MAY 11,.
                                                                                                                         AMOU'~'

                                                                                                    1000
                                                                                                                 19106
                                                                                                                           $3
                                                                                                                         A2305K1




                                                                             cwL- eo ~~5
                                             ~. ~f..b\ ~~
                                             ~"'tl      . \f~ 0 ~
                                                                             J~5 /l.bvr v.s. ~~
                                     U     0
                                              ~0.

                                         ,..., 11
                                           '~        ~;F""\\
                                           !J'''0. -~ (j I(.~
                                                                 ~ 't', 'i
                                                   _,-_}...... f.\'1. ~'·
                                                    ~r _:~ '~ \.\ ·Y
                                                               .... '   :\
                                                                   \.,, \
                                                                             {!_ C;OfV1 z_ &() ?
                                                                             &o{ fJLcvJuf                      54J-         .
                                                                                                                         ~
                                                                             f~~
                                                                                                                     '
